PER CURIAM.
Steven Berthe appeals the denial of his claim for unemployment benefits. The appeals referee found that Berthe is not entitled to unemployment benefits because he voluntarily left his employment without good cause attributable to the employer. See § 443.101, Fla. Stat. (1995). The Unemployment Appeals Commission affirmed the appeals referee’s decision. On appeal to this court, the commission’s order is entitled to a presumption of correctness. See Kelle v. D.H. Holmes Co., 658 So.2d 1161 (Fla. 2d DCA 1995). We find no legal error and Berthe failed to show that the finding of disqualification for unemployment compensation benefits was not supported by competent, substantial evidence in the record. Therefore, we affirm the determination that Berthe is not eligible for unemployment benefits. See Smalls v. Unemployment Appeals Comm’n, 485 So.2d 1 (Fla. 2d DCA 1985); Uniweld Prod., Inc. v. Industrial Relations Comm’n, 277 So.2d 827 (Fla. 4th DCA 1973).
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.